Campbell, C. J.,
delivered the opinion of the court.
Whatever would be the effect of § 79 of the constitution of 1890, as to the right to redeem real estate thereafter sold ■for non-payment of taxes, if it was unaffected by any other provision of that instrument, it is certain that the effect of § 274 was to continue in force, unimpaired hy the ■ constitution, the then existing revenue law, which gave the right of .redemption from such sales for one year; and as that law was not repealed sooner by the legislature, it remained in force until the first day of April, 1892, and the sale in dispute was made on the first Monday of March, 1892, in accordance with the then existing law, which allowed one year lor redemption, and that governs the rights of parties. This results from express constitutional enactment, from general rules of law and from § 4 of the code of 1892, which expressly preserves “ any act done or any cause of action or any rights accruing or accrued or established,” etc., from being affected by a repeal by the code of any statutory provision. Undoubtedly, the statute in force November 1,1890, giving one year for redemption of land sold for non-payment of taxes, was repugnant to the provision iu § 79 as to two years for redemption. Being thus l’epugnant, the statute was continued in force (“shall continue and remain in force”) until April 1, 1892, unless sooner repealed by the legislature. It was not sooner repealed. It was therefore continuing and remaining in force with constitutional sanction when the sale was made, and must govern the rights of all concerned. Any other view is incomprehensible by us. Section 79 is to *417be read witb § 274 as a proviso, producing the result mentioned.
Decree affirmed, and sixty days allowed for answer as of the last term of the chancery court.